Citation Nr: 1735026	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-27 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of transient ischemic attack (TIA), to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Air Force from July 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  The rating decision, in part, denied service connection for residuals of TIA, hair loss, and hypertension.  The Board notes that a December 2015 rating decision granted service connection for alopecia (claimed as hair loss) and hypertension, and thus, represents a full grant of the benefits sought on appeal.  Hence, these matters will not be addressed herein.  

The Board remanded the appeal in March 2015, and subsequently requested a Veterans Health Administration (VHA) expert opinion, which was provided in June 2017.


FINDING OF FACT

The Veteran's February 2009 TIA was proximately due to her service-connected hypertension.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of TIA secondary to service-connected hypertension are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran seeks service connection for residuals of TIA on both a direct and secondary basis.  As secondary service connection is warranted, only that theory of entitlement will be addressed in the instant decision.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In this case, the Veteran had a TIA in February 2009, just prior to her September 2009 claim for benefits.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Further, she is service-connected for hypertension.  Accordingly, the first two elements of secondary service connection are established.  

Regarding the final element, nexus, the VHA expert opined that the Veteran's residuals of her TIA are at least as likely as not proximately due to her service-connected hypertension.  As rationale, the VHA examiner emphasized that incompletely-treated hypertension can produce cerebral micro-vasculopathy that will result in lacunar infarction, or permanent ischemic brain injury.  Further, the examiner stated that it is not inconceivable that the TIA sustained by the Veteran in 2009 may have represented lacunar infarction, or stroke, which was caused by cerebral micro-arteriopathy of hypertension.  In addition, the examiner noted that a victim of a lacunar infarction may have a transient neurological deficit that could be described as a TIA, but may last for several hours or more than one day.  

Given the VHA examiner's expertise, the Board affords his opinion high probative value.  Accordingly, all elements are satisfied, and service connection for residuals of TIA secondary to service-connected hypertension is established.  38 C.F.R. § 3.310.

ORDER

Service connection for residuals of TIA secondary to service-connected hypertension is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


